Citation Nr: 1330938	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for a pain disorder, to include as secondary to a service-connected psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1960 to December 1963.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2006, July 2007, and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at June 2013 Board videoconference hearing at the RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the claims file.  

The Board has recharacterized the separate appeals to reopen service connection for PTSD, depression, and anxiety as one issue: whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and, if so, whether service connection is warranted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of entitlement to service connection for a pain disorder, to include as secondary to a service-connected psychiatric disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO denied service connection for PTSD, major depression, and anxiety, finding that the Veteran did not have a verified in-service stressor or a confirmed diagnosis of PTSD, and that there was no indication that PTSD, depression, or anxiety were incurred in service.  

2.  In an unappealed December 2004 rating decision, the RO denied service connection for PTSD, finding that the Veteran did not have currently diagnosed PTSD.  

3.  The Veteran submitted a timely notice of disagreement to the April 2004 and December 2004 rating decisions, but did not perfect an appeal.  

4.  Evidence received since the April 2004 and December 2004 rating decisions relates to the unestablished fact of an in-service stressful incident and a current diagnosis of PTSD that are necessary to substantiate a claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety. 

5.  An in-service stressor sufficient to cause PTSD has been verified.  

6.  The Veteran has a qualifying DSM-IV diagnosis of PTSD related to a verified in-service stressor. 

7.  There was no disease or injury superimposed over a personality disorder in service.

8.  An acquired psychiatric disorder, to include PTSD, depression, and anxiety, was incurred in service.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision which denied service connection for PTSD, major depression, and anxiety became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2013).

2.  The December 2004 rating decision which denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  The evidence received subsequent to the April 2004 and December 2004 rating decisions is new and material to reopen service connection for an acquired psychiatric disorder, to include PTSD, major depression, and anxiety.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  In the present case, the Board is reopening and granting service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety; therefore, this decision constitutes a full grant of the benefits sought on appeal with regard to this issue, and no further discussion regarding VCAA notice or assistance duties is required. 

Reopening Service Connection 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO previously denied service connection for PTSD, major depression, and anxiety in an unappealed April 2004 decision, finding that the Veteran did not have a verified in-service stressor, a confirmed diagnosis of PTSD, and there was no indication that PTSD, depression, or anxiety were incurred in service.  In a subsequent and unappealed December 2004 decision, the RO denied service connection for PTSD, finding that there was no confirmed diagnosis of PTSD.  The Veteran submitted a timely March 2005 notice of disagreement to both the April 2004 and December 2004 rating decisions, but did not perfect an appeal.  Therefore, these decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has currently diagnosed PTSD or other acquired psychiatric disorder, to include depression and anxiety, that is related to service.  

Evidence received subsequent to the April 2004 and December 2004 rating decisions include VA treatment records, opinions from VA and private psychiatrists and psychologists, additional lay evidence from the Veteran, and verification of an identified in-service stressor by the U.S. Army and Joint Services Records Research Center (JSRRC).  VA and private psychiatrists and psychologists identify a current diagnosis of PTSD related to service based a verified in-service stressor.  As such, the Board finds that new evidence relates to the unestablished fact of a current diagnosis of PTSD related to an in-service stressor or event necessary to substantiate the claim for service connection for PTSD.  While new evidence submitted does not relate specifically to the claim for depression and anxiety, all of the Veteran's psychiatric diagnoses are being considered by the Board in relation to the reopened claim.  See Clemons, 23 Vet. App. at 1.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety has been received.  See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the veteran's claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.  Because the Board is granting service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety in this instance, the Board finds that it may proceed with the adjudication of the claim on the merits without prejudice to the Veteran.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran's diagnosed acquired psychiatric disorders are not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and he has not been diagnosed with psychosis; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f). 

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford, 20 Vet. App. 200; Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 
 
Service Connection Analysis for a Psychiatric Disorder

The Veteran contends that he was a Jezebel operator during the Cuban missile crisis, that his duties involved identifying and tracking Soviet nuclear submarines during flying missions, and his fears were related to potential hostile engagement with submarines armed with nuclear torpedoes.  He has described one mission in which he identified a Soviet nuclear submarine, and tracked and pursued the submarine for six hours before running out of fuel and losing contact.  He contends that PTSD, depression, and anxiety are related to the in-service stressor.  The Board finds that the Veteran's identified stressor is related to combat or to a fear of hostile military or terrorist activity.

After a review of all the evidence, the Board finds that the Veteran's claimed in-service stressor, which is related to his experience during the Cuban missile crisis in which he tracked a Soviet nuclear submarine, has been corroborated by official sources.  Moreover, the verified stressor is shown by a VA psychiatrist or psychologist to be related to a fear of hostile military or terrorist activity.  

Service personnel records show that the Veteran served as an air crewman Julie/Jezebel Operator with Patrol Squadron 56, assigned to Guantanamo Bay Cuba during the 1962 Cuban missile crisis.  A December 2007 deferred rating decision, signed by the RO's JSRRC coordinator, shows that the JSRRC determined that the Veteran's identified stressor related to his unit's encounter a hostile force was conceded.  The JSRRC coordinator stated that the stressor, pertaining to flying missions to track Soviet submarines suspected of carrying nuclear armament was verified by historical records which document these events relative to his unit.  Based on findings from the Veteran's personnel records and unit histories from the JSRRC, the Board finds that the identified stressor related to encountering hostile forces during the Cuban missile crisis has been verified by official sources. 

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the questions of whether the Veteran has an acquired psychiatric disorder, to include PTSD, and whether such disorder was incurred in service.  Service treatment records contain no complaints, diagnoses, or treatment for a psychiatric disorder in service.  During a December 1963 separation examination, a psychiatric evaluation was marked as normal.  Service treatment records show that in July 1963, the Veteran was seen for pain in the right chest which occurred while flying, with no history or trauma and no cough.  The Veteran was seen with continued chest pain two days later; however, chest x-rays were negative.  The Veteran contends that these chest pains were representative of a panic attack in service.  

The Veteran first sought psychiatric treatment decades after service in 2001.  VA treatment records show that the Veteran was seen for his first major episode of major depression in 2001.  VA treatment records dated from 2001 to 2003 reflect diagnoses of major depressive disorder, bipolar disorder, and cluster B personality traits, atypical depression, and anxiety.  The Veteran was first diagnosed with PTSD in 2004.  

There is both favorable and unfavorable evidence with respect to whether the Veteran has a current diagnosis of PTSD related to an identified in-service stressor.  The unfavorable evidence includes January 2008 and October 2011 VA examination reports in which the examiners opined that the Veteran did not have PTSD.  The January 2008 VA examiner reasoned that the Veteran's stressor was not of the type or degree normally associated with PTSD and, symptomatically, the Veteran did not meet the criteria for a diagnosis of PTSD.  The VA examiner noted that there were past diagnoses of PTSD in the record, but indicated that these seemed to be based largely on the Veteran's self report and not careful examination of the Veteran's stressors and symptomatology.  The Veteran was instead diagnosed with depression not otherwise specified (NOS), and anxiety NOS, not related to military trauma.  

The November 2011 VA examiner also opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The VA examiner indicated that the Veteran's identified stressor was adequate to support a diagnosis of PTSD, generally, and was related to his fear of hostile military or terrorist activity.  He opined, however, that the Veteran did not meet the full criteria for a diagnosis of PTSD, reasoning that the Veteran did not experience a psychological state of fear, helplessness, or horror at the time of his stressful event and that his symptoms were not consistent with PTSD.  

The favorable evidence includes medical opinions from VA treating psychiatrist, VA treating psychologist, Dr. H.M., a private psychologist, and Dr. A.B., a private psychiatrist, who have diagnosed the Veteran with PTSD and related PTSD to the verified in-service stressor.  Further, the Board finds that these opinions tend to be supported by diagnoses of PTSD shown in VA treatment records, statements from a licensed counselor and therapist at the Vet Center, and a statement from J.F., a private counselor and therapist.

In an October 2005 private psychiatric evaluation, Dr. A.B. diagnosed the Veteran with major depression and PTSD related to the verified in-service stressor of tracking a nuclear submarine, which the Veteran stated was capable of blowing up a state.  While Dr. A.B. did not review the claims file, the Board finds that his opinion is based on an accurate factual background, to include a discussion of the in-service stressor.   

VA treatment records include an August 2006 letter from the Veteran's treating psychiatrist who identifies a current diagnosis of chronic PTSD.  The VA psychiatrist opined that this condition developed as a consequence of the Veteran's military experiences during the Cuban Missile Crisis, and indicated that he experienced extreme fear and horror in the face of a potential nuclear confrontation.  A December 2007 treatment report from the same VA psychiatrist also identifies a DSM-IV diagnosis of PTSD related to service.  

In a September 2008 letter, the Veteran's VA treating psychologist provided a 
DSM-IV diagnosis of PTSD and depressive disorder NOS based on a discussion of the Veteran's verified in-service stressor, events described by the Veteran during the course of individual and group psychotherapy, and a complete psychiatric examination of the Veteran.  

In April 2010 and May 2010 psychiatric evaluations, Dr. H.M., diagnosed the Veteran with PTSD related to the verified in-service stressor of tracking a Russian submarine carrying nuclear warheads during the Cuban missile crisis.  The Veteran was also diagnosed with anxiety disorder with panic attacks, and depressive disorder NOS.  Dr. H.M.'s opinions were based on a review of the claims file and psychiatric evaluation of the Veteran.  He reasoned that the Veteran continued to have recurrent and intrusive recollections of the event from the Cuban missile crisis.  He also indicated that the Veteran witnessed an event that not only was a threat to his own physical integrity, but had major ramification for world safety. 

A November 2011 private neuropsychological evaluation did not include a complete evaluation for PTSD, however, questionnaires designed to assess PTSD, the PCL-M and Mississippi Scale for Combat related PTSD, revealed scores within the mild range for PTSD, and personality testing completed with the MMPI-2 indicates that the Veteran's profile was valid.  In a March 2010 letter from J.C., a private therapist and counselor indicated that the Veteran met both the DSM-IV and DSM-TR criteria for a diagnosis of PTSD based on his verified in-service stressor related to duties as a Jezebel operator during the Cuban missile crisis.  In September 2003 and February 2013 letters, the Veteran's therapist and counselor at the Vet Center indicated that he was treated for sub-diagnostic PTSD related to a verified in-service stressor of tracking a Russian submarine, with additional diagnoses of anxiety and depression.  The Board finds that the neuropsychological evaluation and counselor's letters tend to support the validity of the VA and private diagnoses of PTSD.  

As noted above, there is both favorable and unfavorable evidence with regard whether the Veteran has a currently diagnosed current diagnosis of PTSD related to an identified in-service stressor.  The Board finds that the January 2008 and October 2011 opinions provided during VA examinations, opinions from the Veteran's treating VA psychiatrist and psychologist, and the private opinions discussed above are all probative as they were based on an accurate factual background, a discussion of the Veteran's verified in-service stressor, and psychiatric evaluation of the Veteran.  See Reonal, 5 Vet. App. at 461; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  Moreover, the Board finds that the VA treating psychiatrist and psychologist are familiar with the Veteran's history of psychiatric treatment.  While it is not clear whether private physicians used the DSM-IV, as opposed to the DSM-TR, to evaluate the Veteran's psychiatric disability, a VA psychiatrist and VA psychologist have provided DSM-IV diagnoses of PTSD, and the Board finds that the private opinions of record tend to support the finding of a DSM-IV diagnosis of PTSD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has currently diagnosed PTSD related to a verified in-service stressor. 

A November 2011 VA examiner diagnosed the Veteran with a narcissistic personality disorder; however, personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9.  No psychiatric symptoms or complaints were indicated in service, and the record does not reflect treatment for a psychiatric disability post-service until 2001, decades after the Veteran's separation from service.  For these reasons, the Board finds that a personality disorder and acquired psychiatric disorder were not diagnosed in service, but were diagnosed many years after service separation, and the evidence of record does not show that a disease or injury superimposed over a personality disorder in service.  Id; VAOPGCPREC 82-90.

In addition to PTSD, the Veteran is shown to have current diagnoses of anxiety and depression.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons, 23 Vet. App. 1.  VA treatment records and private evaluations indicate that anxiety and depressive symptoms are related to PTSD.  The Board does not need to differentiate the Veteran's current psychiatric symptoms to determine the specific etiology of any residuals that may be associated with PTSD, as all the Veteran's psychiatric impairment and symptomatology are recognized as part of the psychiatric disorders for which service connection is being granted, namely, PTSD, a mood disorder that includes depressive disorder, and anxiety.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that an acquired psychiatric disorder, to include PTSD, depression, and anxiety, was incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is granted.  

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is granted.



REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  VA must provide a VA medical examination or medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b). 

The Veteran contends that service connection is warranted for chronic pain, to include as secondary to a service-connected psychiatric disorder.  A November 2011 VA examiner diagnosed the Veteran with a DSM-IV pain disorder, but opined that the pain disorder was not related to service, reasoning that the Veteran's first complaint of any psychological disorder was documented well after his discharge from service.  Other psychiatric evaluations of record do not identify a current pain disorder.  Moreover, it is not clear whether a pain disorder is within the scope of the Veteran's service-connected PTSD, depression, and anxiety, or whether it is reasonably be encompassed by his psychiatric symptoms.  
Cf. Clemons.  In light of the Board's grant of service connection for PTSD, depression, and anxiety above, the Board finds that a remand is necessary to assist in determining if the Veteran has a pain disorder that is secondary to (proximately due to or aggravated by) a service-connected acquired psychiatric disorder.  See 38 C.F.R. § 3.310.

Accordingly, the issue of service connection for chronic pain, to include as secondary to a service-connected psychiatric disorder, is REMANDED for the following action:

1.  The RO/AMC should arrange for a VA examination to assist in determining whether the claimed pain disorder is secondary to (caused or aggravated by) the service-connected psychiatric disorder (which includes PTSD, depression, and anxiety).  The relevant documents in the claims folder should be made available for review in connection with this request.  The examiner should offer the following opinions: 

a.  Is it at least as likely as not that the Veteran has a current pain disorder that is caused by or the result of a service-connected acquired psychiatric disorder (which includes PTSD, depression, and anxiety)? 

b.  Is it at least as likely as not that a pain disorder is permanently worsened in severity (aggravated) by a service-connected acquired psychiatric disorder (which includes PTSD, depression, and anxiety)?  If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected pain disorder before the onset of aggravation. 

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  Citation to medical authority/treatise would be helpful. 

2.  After all development has been completed, the RO/AMC should readjudicate the issue of service connection for a pain disorder, to include as secondary to a service-connected acquired psychiatric disorder (which includes PTSD, depression, and anxiety).  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


